Citation Nr: 0019575	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  94-41 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from January 1948 to June 1966.  He died in April 
1993, and the appellant is his widow.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1994 rating decision by the RO which denied service 
connection for the cause of the veteran's death.  Personal 
hearings before the RO were held in January 1995 and October 
1996.  In May 2000, a hearing was held before a traveling 
member of the Board (i.e., Travel Board hearing).  


FINDINGS OF FACT

1.  During his lifetime, the veteran had no established 
service-connected conditions.  

2.  He died many years after service from complications of 
resection for colon cancer; the colon cancer (the underlying 
cause of death) began many years after service and was not 
caused by any incident of service.

3.  At the time of his death he also had cirrhosis of the 
liver (which is claimed to be a contributory cause of death), 
and such condition began many years after service and was not 
caused by any incident of service.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1943 to January 
1946 and from January 1948 to June 1966.  During his 
lifetime, he had no established service-connected conditions.  

A review of the veteran's service medical records reveals 
that in February 1948 he complained of chills, and a smear 
for parasites was negative.  A blood smear for possible 
malaria was taken in July 1949.  In September 1949, he 
underwent medical observation for possible recurrent malaria.  
He gave a history of malaria in 1945 with three attacks since 
that time.  Current physical findings were normal, and a 
blood smear for malaria was negative.  On periodic 
examination in January 1951, no pertinent abnormalities were 
noted.  In July 1952, the veteran was medically observed for 
possible recurrent malaria.  He reported chills.  A malaria 
blood smear was negative.  A September 1952 medical 
consultation request shows that the veteran gave a history of 
malaria during his tour of duty in New Guinea.  He related 
that since that time he had episodes of chills followed by 
mild rigors and loss of consciousness.  Just prior to his 
current visit, he reportedly had sudden onset of dizziness, 
followed by chills and syncope, but when seen at the clinic 
there were no abnormal pathological findings, including no 
evidence of hepatomegaly or splenomegaly.  Thus, a medical 
consultatioon was requested.  A September 1952 
neuropsychiatry consultation report reveals that the veteran 
handled stress poorly and manifested a hyperventilation 
syndrome causing syncope.  The diagnosis was passive 
aggressive reaction manifested by syncope due to 
hyperventilation syndrome.  On a number of later periodic 
examinations, including the April 1966 retirement 
examination, no pertinent abnormalities were noted.  Service 
medical records do not show colon cancer or chronic liver 
disease.

Private hospital records show that in Janaury 1980 the 
veteran was seen for complaints of intermittent chest pain 
with a pressure feeling in the throat.  Laboratory data 
showed mild elevation of SGOT; however, repeat studies were 
unremarkable.  The diagnosis were acute coronary 
insufficiency with unstable angina, arteriosclerotic heart 
disease, and exogenous obesity.  In January 1981, the veteran 
underwent coronary artery bypass surgery.

Private hospital records show the veteran was admitted in 
March 1993 with chief complaints of anemia, possible acute 
bleeding, coronary artery disease, and obesity.  A 
consultation notes he was seen with complaints of gradual 
weakness and tiredness.  The diagnostic impressions were 
severe anemia, possible GI bleeding, and possible cirrhosis 
of the liver.  During the admission, the veteran underwent 
colonoscopy and biopsy and was found to have colon cancer, 
for which treatment was planned.  On discharge, the final 
diagnoses were anemia due to blood loss, adenocarcinoma of 
the descending colon, esophagitis, acute and chronic 
gastritis, diverticulosis, possible left inguinal hernia, 
arteriosclerotic heart disease, and status post coronary 
bypass surgery.  

The veteran was readmitted to the hospital later in March 
1993.  It was noted that he had a biopsy-proven 
adenocarcinoma involving his mid-sigmoid colon and resection 
was planned.  Examination noted that palpation of the liver 
revealed it to be extremely small and shrunken, rock hard and 
nodular, consistent with a cirrhotic pattern.  A sigmoid 
colon resection was performed and the postoperative diagnoses 
were sigmoid carcinoma and cirrhosis of the liver.  Later 
that month, the veteran underwent an exploratory laparotomy 
with cholecystostomy, diverting colostomy, and oversew of 
anastomotic leak.  The principal diagnosis was colon cancer.  
The secondary diagnoses were hypertension, gout, coronary 
artery disease, parotitis, and obesity.  Complications were 
sepsis and multi-system organ failure.  The veteran died in 
the hospital on April 15, 1993.  

The veteran's death certificate reveals that he died on April 
15, 1993.  The immediate cause of death was listed as multi-
system organ failure (of about 3 days duration), due to or as 
a consequence of sepsis (of about two weeks duration), due to 
or as a consequence of an anastomotic leak (of about 2 weeks 
duration), due to or as a consequence of resection for colon 
cancer (of months duration).  The last listed condition 
(resection for colon cancer) was noted to be the underlying 
cause of death. 

An autopsy was performed in April 1993.  The main anatomical 
diagnoses were moderately differentiated adenocarcinoma of 
the colon, micronodular cirrhosis with hepatomegaly, left 
lung bronchopneumonia, and cardiomegaly. 

In a May 1993 statement, Gordon P. Buzby, M.D. indicated that 
the veteran died following surgery performed in March 1993.  
Dr. Buzby stated that the veteran had two major abdominal 
procedures and died primarily of liver failure.  The doctor 
opined that the veteran's liver failure was related to post-
necrotic cirrhosis which was probably related to a previous 
episode of hepatitis.  He related that the veteran had an in-
service jaundice episode that resolved but which the doctor 
believed caused sufficient liver injury and eventually long-
standing cirrhosis.  Dr. Buzby noted that at the time of his 
abdominal operations, the veteran had an extremely hard and 
shrunken liver.  He indicated that in the post-operative 
period, the veteran's liver function deteriorated 
dramatically and that such attributed very substantially to 
his eventual death.  

In November 1994, the appellant submitted copies from several 
medical texts which described the signs, symptoms, and 
treatment of malaria.  

In January 1995, the appellant submitted copies of letters 
written to her by the veteran during his service in 1952.  In 
the letters, the veteran related he was hospitalized and 
treated for attacks of malaria.  

During a January 1995 RO hearing, the appellant testified 
that the veteran had several attacks of malaria during active 
service.  She related that the veteran told her that he had 
hepatitis during service but she was unable to find such 
evidence in his service medical records.  She stated that 
following active duty, he had fevers and was periodically 
jaundiced but never sought medical treatment.  The appellant 
maintained that after surgery to remove a tumor in his colon, 
the veteran developed an infection.  She claimed that he was 
unable to fight the infection because of the damage to his 
liver.  

In June 1995, the appellant submitted copies of a medical 
text which refer to diseases of the liver.  The medical text 
describes the causes of and treatments for various types of 
malaria.  Another medical text reported statistical findings 
related to malarial jaundice.  

During a October 1996 RO hearing, the appellant again 
testified that the veteran told her that he had many malaria 
attacks during service.  She said that after discharge, he 
continued to have intermittent recurrences of malaria 
attacks.  She indicated that the veteran was hospitalized for 
removal of a small polyp in his intestine in 1993.  She 
stated that he subsequently developed an infection and died 
from multi-organ failure.  She related that Dr. Buzby said 
that the veteran's liver was in terrible shape and that 
malaria, hepatitis, or jaundice may have damaged his liver.  

In an August 1997 medical opinion, a VA doctor noted 
historical records, and it was opined that the cause of the 
veteran's death did not appear to be related to malarial 
illness in service.  The doctor indicated that the veteran's 
death was multifactorial and related to overwhelming sepsis 
and its hemodynamic, hematologic, and metabolic consequences.  

During a May 2000 Travel Board hearing, the appellant 
reiterated her prior statements regarding the veteran having 
malaria during service and subsequent recurrences.  She 
indicated that multi-organ failure which was listed as the 
cause of death, included the veteran's liver dysfunction 
since the liver was a major organ.  The veteran's son 
testified that he witnessed the veteran have an episode of 
chills, sweats, and fever.  [After the hearing, the record 
was left open for 60 days to permit the appellant to submit 
additional evidence, but none was submitted.]

II.  Analysis

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded, meaning plausible; the 
RO has properly developed the evidence, and there is no 
further VA duty to assist in this claim.  38 U.S.C.A. 
§ 5107(a).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including cirrhosis of the liver and malignant 
tumors, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran died in 1993, many years after his 1966 discharge 
from active duty.  His death certificate and terminal records 
show that the underlying cause of death was colon cancer and 
complications of resection for the cancer.  The cancer was 
first detected in 1993, and an anastomotic leak from surgery 
led to sepsis and multi-system organ failure.  Colon cancer 
was not shown in service or for years later, and there is no 
medical evidence linking it to any incident of service.  The 
primary cause of death, colon cancer, was non-service-
connected.  

The appellant essentially contends that the veteran had 
cirrhosis of the liver which was a contributory cause of 
death, and that the liver disease began in service.  She 
maintains that the veteran had malaria in service which led 
to liver disease.  

Service medical records from the veteran's active duty show 
treatment for possible malaria, but the service records, 
including the retirement examination in 1966, show no chronic 
liver disease including cirrhosis.  Cirrhosis of the liver is 
first shown many years after service, shortly before the 
veteran's death in 1993. 

In a 1993 statement, Dr. Buzby opined that the veteran died 
primarily of liver failure that was related to post-necrotic 
cirrhosis.  He opined that such was related to an in-service 
episode of jaundice which resolved but caused liver injury 
and eventually cirrhosis.  Dr. Buzby stated that in the 
postoperative period following surgery for colon cancer in 
1993, the veteran's liver function deteriorated dramatically 
and such contributed substantially to his death.  The Board 
notes, however, that medical records from the time of service 
and for many years thereafter fail to show the presence of 
chronic liver disease.  Dr. Buzby's medical opinion is 
largely based on an inaccurate factual premise and lacks 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

In contrast to Dr. Buzby's opinion, a VA doctor reviewed 
historical records and opined that there is no supporting 
evidence that the veteran's death was related to malaria 
during service.  The Board finds the VA doctor's opinion to 
be most persuasive, given the review of historical records, 
analysis, and consistency with the veteran's lifetime medical 
records.  

The appellant has offered statements suggesting that in-
service malaria caused liver disease and that such 
substantially contributed to the veteran's death; however, 
such statements are not cognizable evidence, since she is a 
layman and lacks competence to give a medical opinion on such 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, copies of medical texts submitted during the course 
of this claim which describe diseases of the liver and 
malaria are speculative and general in nature and do not 
specifically relate the veteran's in-service malaria to the 
cause of the veteran's death.  Sacks v. West, 11 Vet. 
App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Tirpak v. 
Derwinski, 2 Vet. App.  609 (1992).  

The weight of the credible evidence demonstrates that liver 
disease (even assuming it was a contributory cause of death) 
began many years after service and was not caused by any 
incident of service.  Liver disease was non-service-
connected.

In sum, a service-connected disability did not cause or 
contribute to the veteran's death, and the requirements for 
service-connection for the cause of his death are not met.  
The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

